Citation Nr: 1412458	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  10-40 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for Type II Diabetes Mellitus, including as due to herbicide exposure. 

2.  Entitlement to service connection for hypertension, including as secondary to the Type II Diabetes Mellitus.

3.  Entitlement to service connection for retinopathy, also including as secondary to the Type II Diabetes Mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1972.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

In this decision the Board is deciding, indeed granting, the claim of entitlement to service connection for Type II Diabetes Mellitus.  The remaining claims of entitlement to service connection for hypertension and retinopathy, however, both alleged to be secondary to the Type II Diabetes Mellitus, require further development, so the Board instead is remanding these other claims to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has Type II Diabetes Mellitus.

2.  He has confirmed active duty service at Takhli Royal Thai Air Force Base in Thailand from January to December 1970, as a Fuel Specialist.  He has competently and credibly reported regular travel to the periphery of the base as part of his job responsibilities and, to substantiate this allegation, has submitted both an aerial photo of the base and a supporting statement from a fellow serviceman who also served at Takhli in the same or similar capacity and who since has been granted entitlement to service connection for Type II Diabetes Mellitus on account of his presumed exposure to herbicides while at that very same base.

3.  The Department of Defense has recognized a significant use of herbicides on the fenced-in perimeters of military bases in Thailand during the Vietnam Era.  Thus, it is just as likely as not the Veteran, like his fellow serviceman mentioned, was exposed to herbicides.  


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's Type II Diabetes Mellitus was presumptively incurred in service because of exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


ORDER

The claim of entitlement to service connection for Type II Diabetes Mellitus is granted.


REMAND

Unfortunately, the remaining claims must be remanded for further development.  

The Veteran contends that his hypertension and retinopathy are complications of his now service-connected Type II Diabetes Mellitus, so in this way secondarily related to his service, meaning caused or aggravated by this now service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2013); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A VA compensation examination and medical nexus opinion are needed to assist in making this important determination concerning these other claims.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).


Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

1.  Schedule appropriate VA examinations for medical nexus opinions concerning the likelihood (likely, as likely as not, or unlikely) the Veteran's now service-connected Type II Diabetes Mellitus has caused OR is aggravating, meaning permanently worsening, his hypertension and/or retinopathy.

It is essential the examiners discuss the underlying rationale of the opinions, whether favorable or unfavorable to these claims, if necessary citing to specific evidence in the file supporting conclusions.

2.  Then readjudicate these remaining claims.  If they continue to be denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these remaining claims. 

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


